 



Exhibit 10.49
OMNIBUS AMENDMENT
This Omnibus Amendment (this “Amendment”), dated as of June 21, 2007, is entered
into by PROXYMED, INC., a Florida corporation (the “Parent”), ProxyMed
Transaction Services, LLC, a Delaware limited liability company (the “Company”),
PlanVista Corporation, a Delaware corporation (“PlanVista”), Plan Vista
Solutions, Inc., a New York corporation (“PVS”) and National Network Services,
LLC, a Delaware limited liability company (“NNS”, and together with the Company,
PTS, PlanVista and PVS, the “Credit Parties” and each, a “Credit Party”) and
LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), for the purpose
of amending the terms of each of (i) that certain Security and Purchase
Agreement, dated as of December 6, 2005, by and among the Parent, PTS,
PlanVista, PVS and NNS (as amended, modified or supplemented from time to time,
the “Security Agreement”), (ii) that certain Secured Revolving Note, dated as of
December 6, 2005, issued by the Company and each of the other Credit Parties to
Laurus (as amended, modified or supplemented from time to time, the “Revolving
Note” and together with the Security Agreement and the other Ancillary
Agreements described in the Security Agreement, the “Documents”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Security Agreement.
     WHEREAS, the Company and Laurus have agreed to make certain changes to the
Security Agreement, the Revolving Note and each Instrument as set forth herein.
     NOW, THEREFORE, in consideration of the above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. The Security Agreement is hereby amended by inserting the following new
Section 13(y) immediately following the existing Section 13(x) appearing
therein:
     “(y) Mandatory Repayments. (i) In addition to any other mandatory
repayments pursuant to terms of this Agreement, the Term Note and/or the
Revolving Note, on the third Business Day following each date upon which any
Company or any of its respective Subsidiaries receives any cash proceeds from
any capital contribution or any sale or issuance of its equity, an amount equal
to 100% of the Net Equity Proceeds of such capital contribution or sale or
issuance of equity shall be applied on such date as a mandatory repayment in
accordance with the requirements of Section 13(y)(iv) below.
     (ii) In addition to any other mandatory repayments pursuant to pursuant to
terms of this Agreement, the Term note and/or the Revolving Note, on each date
upon which any Company or any of its respective Subsidiaries receives any cash
proceeds from any issuance or incurrence by such Company or any of its
Subsidiaries of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 13(l)), an amount equal to 100% of the Net Debt Proceeds of
the respective incurrence of Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Section 13(y)(iv)
below.

 



--------------------------------------------------------------------------------



 



     (iii) In addition to any other mandatory repayments pursuant to the terms
of this Agreement, the Term note and/or the Revolving Note, on each date upon
which any Company or any of its respective Subsidiaries receives any cash
proceeds from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds
therefrom shall be applied on such date as a mandatory repayment in accordance
with the requirements of Section 13(y)(iv) below.
     (iv) Each mandatory repayment required by Sections 13(y)(i), (ii) and (iii)
shall be applied (i) first, to reduce the principal amount of Term Loans (with
such repayment to be applied to reduce the then remaining Term Loan scheduled
repayments in direct order of maturity), (ii) second, to the extent in excess of
the amounts required to be applied pursuant to the preceding clause (i), to
reduce the principal amount of all outstanding Overadvances, and (iii) third, to
the extent in excess of the amounts required to be applied pursuant to the
preceding clauses (i) and (ii), to reduce the principal amount of outstanding
Revolving Loans.
     2. The definitions of “Capital Availability Amount” and “Revolving Note”
set forth in Annex A to the Security Agreement are each hereby amended by
deleting the amount “Fifteen Million Dollars ($15,000,000)” appearing therein
and inserting the amount “Eighteen Million Dollars ($18,000,000)” in lieu
thereof in each case.
     3. Annex A to the Security Agreement is hereby further amended by added the
following new definitions thereto:
     “Asset Sale” shall mean any sale, transfer or other disposition by a
Company or any of its Subsidiaries to any Person (including by way of redemption
by such Person) other than to a Company of any asset (including, without
limitation, any capital stock or other securities of, or equity interests in,
another Person) other than sales or liquidations pursuant to Section 13(l)(xiv)
of the Security Agreement.
     “Net Debt Proceeds” shall mean, with respect to any incurrence of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith)
received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.
     “Net Equity Proceeds” shall mean, with respect to each issuance or sale of
any equity by any Person or any capital contribution to such Person, an amount
in cash equal to the cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by such
Person from the respective sale or issuance of its equity or from the respective
capital contribution.
     “Net Sale Proceeds” shall mean, for any Asset Sale, an amount in cash equal
to the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received) received from such sale of assets, net of the reasonable costs of
such sale (including fees and commissions, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness which is
secured by the respective assets which were sold), and the incremental taxes
paid or payable as a result of such Asset Sale.

2



--------------------------------------------------------------------------------



 



     4. The Revolving Note is hereby amended by increasing the stated amount as
appearing in the first paragraph thereof from Fifteen Million Dollars
($15,000,000) to Eighteen Million Dollars ($18,000,000).
     5. In consideration of the increase to the Capital Availability Amount and
the stated amount of the Revolving Note set forth in Sections 2 and 4 above, the
Company shall, on the date hereof, issue to Laurus 572,727 shares of the
Company’s Common Stock, par value $0.01 per share (the “Restricted Shares”). The
Company hereby represents and warrants to Laurus that: (i) the Company has the
power and authority to issue to Laurus the Restricted Shares and (ii) when
issued to Laurus, the Restricted Shares will be validly issued, fully paid and
non-assessable, and will be free of any liens or encumbrances; provided,
however, that the Restricted Shares may be subject to restrictions on transfer
under state and/or federal securities laws.
     6. The Company further agrees that if at any time after the date hereof
there is not an effective Registration Statement covering all of the Restricted
Shares and the Company shall determine to prepare and file with the Securities
and Exchange Commission a registration statement relating to an offering for its
own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the holder of the Restricted
Shares written notice of such determination and, if within fifteen (15) days
after receipt of such notice, any such holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Restricted Shares such holder requests to be registered to the extent the
Company may do so without violating registration rights of others which exist as
of the date of this Amendment, subject to customary underwriter cutbacks
applicable to all holders of registration rights and subject to obtaining any
required consent of any selling stockholder(s) to such inclusion under such
registration statement.
     7. This Amendment shall be effective on the first date on which (the
“Effective Date”) each of the following has occurred: (i) the execution and
delivery of this Amendment by each Credit Party and Laurus, (ii) the issuance to
Laurus of the Restricted Shares, and the receipt by Laurus of such Restricted
Shares, (iii) the execution and delivery of the Reaffirmation Agreement by each
Credit Party in the form attached hereto as Exhibit A.
     8. Except as specifically set forth in this Amendment, there are no other
amendments to the Documents, and all of the other forms, terms and provisions of
the Documents remain in full force and effect.
     9. Each Credit Party hereby represents and warrants to Laurus that as of
the date hereof, both before and after giving effect to this Amendment, (i) no
Event of Default (as defined in the Security Agreement) exists and is continuing
and (ii) all representations, warranties and covenants made by each Credit Party
and its subsidiaries in connection with the Security Agreement and/or any
Ancillary Agreement referred to in the Security Agreement are true, correct and
complete and all of each Credit Party’s and its respective subsidiaries’
covenant

3



--------------------------------------------------------------------------------



 



requirements have been met. The Company hereby agrees to, no later than five
days after the date hereof, file an 8-K with the Securities and Exchange
Commission disclosing the transactions set forth in this Amendment (the “8-K”)
on the date hereof.
     10. This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Credit Party and Laurus has caused this Amendment
to be effective and signed in its name effective as of the date set forth above.

             
 
                PROXYMED, INC.    
 
           
 
  By:   /s/ Gerard M. Hayden    
 
           
 
  Name:   Gerard M. Hayden    
 
           
 
  Title:   CFO    
 
           
 
                PROXYMED TRANSACTION SERVICES, LLC    
 
           
 
  By:   /s/ Gerard M. Hayden    
 
           
 
  Name:   Gerard M. Hayden    
 
           
 
  Title:   CF0    
 
           
 
                PLANVISTA CORPORATION    
 
           
 
  By:   /s/ Gerard M. Hayden    
 
           
 
  Name:   Gerard M. Hayden    
 
           
 
  Title:   CFO    
 
           
 
                PLAN VISTA SOLUTIONS, INC.    
 
           
 
  By:   /s/ Gerard M. Hayden    
 
           
 
  Name:   Gerard M. Hayden    
 
           
 
  Title:   CFO    
 
           
 
                NATIONAL NETWORK SERVICES, LLC    
 
           
 
  By:   /s/ Gerard M. Hayden    
 
           
 
  Name:   Gerard M. Hayden    
 
           
 
  Title:   CFO    
 
           

5



--------------------------------------------------------------------------------



 



                  LAURUS MASTER FUND, LTD.      
 
  By:   /s/ David Grin    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION AGREEMENT

7